Title: From John Adams to the President of Congress, No. 19, 31 October 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam Octr. 31. 1780
     
     The British Ministry, by the terrible Examples of the Rioters, have So intimidated the Nation, and by their Success in the late Elections have So great a Majority in Parliament, that they think themselves secure for Seven Years, and Seem determined to go on, with more Vigour than ever.
     The Letters from their Generals Clinton, Cornwallis &c. shew that they are now adopting a new system. These Letters are full of Panygyricks upon the Tories and Refugees. Gage and the two Howes and Burgoine, made light of these Auxiliaries, which made Mr. Galloway their Ennemy, who has been very industrious, in exposing their Characters. Indeed the Ministry Seem to be wholly governed now, by Mr. Galloway, and their Generals, Seem to have adopted the Same Sentiments. The Consequence is that in America, at least where the British Army Rules the Refugees are cherished. Cornwallis in his last Letter, in which he gives an Account of his Battle with General Gates, assures the Ministry that he is determined to make some Examples among his Prisoners, and private Letters Say, that he hanged seventeen upon the Field of Battle in the Face of his Army. But none of these are more decisive Proofs of their present System than their Treatment of Mr. Laurens, whom they are holding up to that nation in the frightfull Character of a Rebel, knowing that this Word and this Idea is enough to inflame them, beyond all degrees of Reason.
     It is not only in England and America, that they mean to Spread a Terror. They think they can terrify all Nations: This in particular. They have Sent over to his most serene highness the Prince of orange, Some Copies of Letters taken with Mr. Laurens. I cannot learn that there are any but from Mr. De Neufville and Mr. Gillon, who are here. But it is propagated that there are many more—and Mr. Van berkel and the Baron Vander Capellan are named. But I have very good Reason to believe, that they have not a Line of either. The English are giving out as is their practice every fall, that they are determined to send, great Forces to America. Fourteen Regiments are talked of—ten thousand Men are talked of. But these Threats will be executed as usual. Fourteen Regiments if they send them will not produce, five? four thousand Men in America, to repair all their Losses in North America and the West Indies.
     We have one Ennemy more pernicious to Us than all their Army and that is an opinion, which Still prevails in too many American Minds that there is still Some Justice, Some Honour, Some Humanity and Some Reason in Great Britain, and that they will open their Eyes and make Peace. That there are Individuals who have these Virtues cannot be doubted. Rome had many Such, even after the Ultimi Romanorum. But they were So few in Comparison to the whole, and had so little share in Government, that they only served, by their Endeavours to bring things back, to Make the Nation more miserable.
     I am So fully convinced that Peace is a great Way off, and that We have more Cruelty, to encounter than ever, that I ought be explicit to Congress. We shall be forced to wean ourselves, from the little Remainders of Affection and Respect, for that nation—nay even from our Curiosity. I cannot think it decent, that any American should voluntarily set his Foot on British Ground, while We are treated as We are. The Practice is too common to Step over, upon Motives of Curiosity, Pleasure or Business, and I cannot but think it ought to be discountenanced.
     I have the Honour to be &c.
    